BARKDULL, Judge.
We affirm a final judgment rendered on a jury verdict for a police officer, who was injured when he fell through a drainage grading on the shoulder of a public roadway owned by the State of Florida, Department of Transportation, while writing an accident report.
A review of authorities in Florida pertaining to governmental liability for injuries to persons on a public right-of-way reveals none pertaining to liability of the State. It would appear the dearth of cases is due to the State’s sovereign immunity, which has just recently been waived. However, those cases involving municipal liability can now be used as an analogy. Therefore, this case will be affirmed on the following authorities: City of Tallahassee v. Coles, 148 Fla. 606, 4 So.2d 874 (1941); Leialoha v. City of Jacksonville, 64 So.2d 924 (Fla.1953); Gordon v. City of West Palm Beach, 321 So.2d 78 (Fla. 4th DCA 1975); 16 Fla.Jur., Highways, Streets, and Bridges, § 111; 39 Am.Jur.2d, Highways, Streets, and Bridges, § 488.
Therefore, the final judgment under review be and the same is hereby affirmed.
Affirmed.